DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Specifically, the Applicant has argued that Kley fails to teach (in regards to claim 14), patterning the reflective pad onto the cantilever. However, Kley teaches this exact limitation in paragraph 0116. Therefore, the examiner must respectfully disagree. As it pertains to independent claim 1, due to the addition of additional claim limitations, a secondary reference is now required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kley (U.S. Patent Application Publication Number 20100031405, from hereinafter “Kley”).
In regards to claims 14 Kley teaches a probe assembly for a surface analysis instrument and method of making said probe assembly (abstract), the probe assembly including a substrate defining a 
In regards to claim 15, Kley teaches that the patterning step is performed on a front side of the cantilever (paragraphs 0018, 0076, 0079, 0089, 0091, 0104-0107, 0116 and claim 40).
In regards to claim 16, Kley teaches that the forming step includes using one of LPCVD and PECVD to deposit silicon nitride on the substrate (see paragraphs 0018, 0095, 0099, etc).
In regards to claims 17, Kley teaches that the dimension is less than a micron (paragraphs 0080-0081, 0088, etc.).
In regards to claims 18, Kley teaches that the substrate is a silicon wafer (see, i.e., paragraph 0011).
In regards to claim 19, Kley teaches that the at least one reflective pad includes at least two reflective pads, one for driving the probe according to a mode of operation of the surface analysis instrument and one for accommodating deflection measurements of the probe (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claim 20, Kley teaches that the patterning step includes shaping the pad to correspond to the shape of a laser beam of a deflection detection apparatus of the surface analysis instrument (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kley in view of Boisen et al. (U.S. Patent Application Publication Number 20060075803, from hereinafter “Boisin”).
In regards to claims 1-2 teaches a probe assembly for a surface analysis instrument and method of making said probe assembly (abstract), the probe assembly including a substrate defining a base of the probe assembly (see, i.e., paragraph 0013), a cantilever extending from the base and having a free end (FIGS. 1A-4D, at least) and a reflective pad disposed at the distal end (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.) wherein the reflective pad is patterned on any region of the cantilever using photolithography (paragraphs 0018, 0076, 0079, 0089, 0091, 0104-0107, 0116 and claim 40). Kley further teaches that the reflective pad has a lateral dimension that is controllable to less than about plus or minus 25 microns at any point on the cantilever (abstract, paragraphs 0012, 0020, 0080, 0119, etc.).
In regards to claims 1-2, Kley fails to teach that the reflective pad is located on the same side of the cantilever as the probe tip.

In view of the teaching of Boisin it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the reflective pad is located on the same side of the cantilever as the probe tip. So doing allows for the most accurate measurement of the position of the probe tip-a feature that is high desirable.
In regards to claims 3 Kley teaches that the dimension is less than a micron (paragraphs 0080-0081, 0088, etc.).
In regards to claim 4, Kley teaches that the lateral dimension is at least one of a length and a width (abstract, paragraphs 0012, 0020, 0080-0081, 0088 0119, etc.).
In regards to claim 6, Kley teaches that the reflective pad extends to a distal end of the free end (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claim 7, Kley teaches that the at least one reflective pad includes a reflective pad disposed on a front side of the cantilever and a reflective pas disposed on the back side of the cantilever (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claim 8, Kley teaches that the material of the at least one reflective pad is a high stress material (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claim 9, Kley teaches that the at least one reflective pad includes at least two reflective pads, one to accommodate deflection measurements, and another to accommodate driving the AFM probe according to the AFM mode of operation (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claim 10, Kley teaches that the reflective pad is at least one of a dielectric and a metal (paragraphs 0075-0077).
In regards to claim 11, Kley teaches that the analysis instrument is an AFM (see, i.e., paragraph 0014).
In regards to claim 12, Kley teaches that a dimension of the at least one reflective pad depends on the length of the cantilever (paragraphs 0021, 0026-0027, 0033, 0063-0064, 0075-0078, 0089, 0102-0109, 0116, etc.).
In regards to claims 13, Kley teaches that the substrate is a silicon wafer (see, i.e., paragraph 0011).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881